EXHIBIT 99.1 BEFORE THE LOUISIANA PUBLIC SERVICE COMMISSION EX PARTE: APPLICATION OF CLECO POWER LLC FOR: (1) IMPLEMENTATION OF CHANGES IN RATES ANDFORMULA RATE PLAN TO BE EFFECTIVE UPON THE COMMERCIAL OPERATION DATE OF RODEMACHER POWER STATION UNIT NO. 3 (RPS-3); (2) FAVORABLE PUBLIC INTEREST DETERMINATIONFOR TRANSMISSION UPGRADES IN THE ACADIANA LOAD POCKET; AND (3) RENEWAL OF TRANSACTION GUIDELINES APPLICABLE TO CERTAIN ECONOMY POWER PURCHASES FROM ACADIA POWER PARTNERS LLC ) DOCKET NO. U- DIRECT TESTIMONY OF KEITH DOUGLAS CRUMP ON BEHALF OF CLECO POWER LLC JULY 14, 2008 CLECO POWER LLC DIRECT TESTIMONY OF KEITH DOUGLAS CRUMP LPSC DOCKET NO. U- EXHIBITS EXHIBIT NO. DESCRIPTION KDC-1 Energy Sales and Customers KDC-2 Summary of Unit Data KDC-3 Estimate of Load Requirements and Sources KDC-4 Quantified Fuel Savings - RPS-3 vs. Current Cleco System KDC-5 Henry Hub Gas Daily and Petroleum Coke Monthly Historical $/MMBtu i CLECO POWER LLC DIRECT TESTIMONY OF KEITH DOUGLAS CRUMP LPSC DOCKET NO. U- TABLE OF CONTENTS I. INTRODUCTION AND BACKGROUND 2 II. PURPOSE OF TESTIMONY 3 III. CLECO POWER’S CORPORATE STRUCTURE, SERVICE TERRITORY, AND ELECTRIC OPERATIONS 12 IV. CLECO POWER’S EXISTING GENERATING CAPACITY 14 V. RODEMACHER POWER STATION UNIT 3 (RPS-3) 16 VI. OVERVIEW OF CLECO POWER’S PRESENTATION OFTHIS RATE CASE 25 ii CLECO POWER LLC DIRECT TESTIMONY OF KEITH DOUGLAS CRUMP LPSC DOCKET NO. U- I. INTRODUCTION AND BACKGROUND Q. PLEASE STATE YOUR NAME, OCCUPATION AND BUSINESS ADDRESS. A. My name is Keith Douglas Crump.I am Vice President, Regulatory, Retail Operations & Resource Planning of Cleco Power LLC(“Cleco Power” or the “Company”).My office address is 2030 Donahue Ferry Road, Pineville, Louisiana Q. WHAT ARE YOUR RESPONSIBILITIES AS THE VICE PRESIDENT, REGULATORY, RETAIL OPERATIONS & RESOURCE PLANNING? A. In my capacity as Vice President, Regulatory, Retail Operations & Resource Planning, I am responsible for all regulatory matters, all retail utility transactions, and resource planning to meet our customers’ future demand and energy needs. Q. PLEASE DESCRIBE YOUR PROFESSIONAL AND EDUCATIONAL BACKGROUND. A. Prior to assuming my current responsibilities in March 2007, I served as Treasurer of Cleco Corporation and Cleco Power from May 2005 to March 2007 and Manager of Budgeting, Forecasting and Analytics for Cleco Corporation from October 2002 to May 2005.In those capacities, I was responsible for initially identifying the need for the capacity that is ultimately to be provided by Rodemacher Power Station Unit 3 (RPS-3). 2 CLECO POWER LLC DIRECT TESTIMONY OF KEITH DOUGLAS CRUMP LPSC DOCKET NO. U- I have a Bachelor of Science in Civil Engineering from Louisiana Tech University.I received membership into Chi Epsilon, the Civil Engineering Honor Society. I have also received my Professional Engineering license from the State of Louisiana. II. PURPOSE OF TESTIMONY Q.WHAT IS THE PURPOSE OF YOUR TESTIMONY? A. My testimony summarizes Cleco Power’s Application for a base rate increase in this proceeding.In this Application, Cleco Power is requesting that the Louisiana Public Service Commission (LPSC or the “Commission”) approve Cleco Power’s request for a $250.1 million increase to base rates. Cleco Power projects that the requested base rate increase will be substantially offset by a reduction in retail fuel costs of $224.3 million that will result when RPS-3 is placed in service and fully operational. The increase in base rates will be further offset by a $98.0 million cessation of collection of a portion of RPS-3 financing costs and the return of those collections.The sum of these amounts indicates Cleco Power projects a net reduction in total retail billings of $72.2 million.The fuel savings listed above do not include any benefits of off system sales from excess power. Should Cleco Power be able to sell excess power, the fuel cost savings will be greater, thereby resulting in a greater net reduction in total billings to our customers. The need for a base rate increase is being driven by a number of factors that will be described in greater detail in the Application and the 3 CLECO POWER LLC DIRECT TESTIMONY OF KEITH DOUGLAS CRUMP LPSC DOCKET NO. U- supporting testimony of Cleco Power’s other witnesses.The primary driver of the requested base rate increase is the impending commercial operation date (COD) of RPS-3.As previously mentioned, Cleco Power anticipates significant savings of fuel costs once RPS-3 is fully placed in commercial operation.In my direct testimony, I generally describe the extent to which fuel costs are anticipated to decline.I will also generally describe Cleco Power’s service territory and electric operations, the history of Cleco Power’s capacity additions, and Cleco Power’s efforts to improve the efficiency with which it provides service. Additionally, it should be noted that in Order No. U-28765-A, issued May 12, 2006, in which the Commission granted its certificate of public convenience and necessity for RPS-3, the Commission directed Cleco Power to file a full base rate case 12 months prior to the expected in-service date of RPS-3 (Order No. U-28765-A, ordering paragraph 4 at p. 21).Based upon the current construction schedule for RPS-3, Cleco Power anticipates that the commercial operation date of RPS-3 may be July 1, 2009, approximately 3 months ahead of the original schedule.Throughout the construction of RPS-3, Cleco Power has kept the Commission Staff informed of the progress of the RPS-3 project pursuant to the post-certification monitoring plan mandated by the Commission in Order No.
